Case 1:15-cv-05236-LTS-KHP Document 613-4 Filed 10/26/18 Page 1 of 5




                                      [Redacted]
    [Redacted]




                                      [Redacted]

                                                              [Redacted]



                    [Redacted]




       [Redacted]
        Case 1:15-cv-05236-LTS-KHP Document 613-4 Filed 10/26/18 Page 2 of 5




[Redacted]
                                  [Redacted]




[Redacted]
Case 1:15-cv-05236-LTS-KHP Document 613-4 Filed 10/26/18 Page 3 of 5
Case 1:15-cv-05236-LTS-KHP Document 613-4 Filed 10/26/18 Page 4 of 5
Case 1:15-cv-05236-LTS-KHP Document 613-4 Filed 10/26/18 Page 5 of 5
